Gender aspects of the economic downturn and financial crisis - Assessment of the results of the 2006-2010 Roadmap for Equality between women and men and forward looking recommendations - Charter for Women's Rights - follow up (debate)
The next item is the joint debate on:
the report by Mr Romeva i Rueda, on behalf of the Committee on Women's Rights and Gender Equality, on gender aspects of the economic downturn and financial crisis,
the report by Mrs Figueiredo, on behalf of the Committee on Women's Rights and Gender Equality, on assessment of the results of the 2006-2010 Roadmap for Equality between women and men and forward-looking recommendations [2009/2242 (INI)], and
the oral question to the Commission by Mrs Gurmai and Mrs Thomsen, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, Mrs Figueiredo and Mrs Svensson, on behalf of the Confederal Group of the European United Left - Nordic Green Left, Mrs Parvanova, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, and Mrs Cornelissen, on behalf of the Group of the Greens/European Free Alliance on the Charter for Women's Rights - follow up - B7-0305/2010).
Mr President, I would like to thank you for the opportunity to discuss this issue. Allow me to begin with a question; a very simple question, but one which I think highlights the problem that we are talking about very well: if we had had Lehman Sisters instead of Lehman Brothers, would we be here today talking about this? We do not know because that is not the case, but what is clear is that the situation would have been very different from the one that we have today in the context of the credit crunch and the economic and financial crisis.
There is an extremely clear consensus among economists, both feminist and non-feminist, that the current crises have been caused by a series of institutions that are fundamentally, basically, run by men. We therefore have objective data that points to men being directly responsible for this situation.
We cannot say whether, if the majority had been women rather than men, the situation would have been the same, but I do believe that it is obvious that there would have been differences in both the cause and the management of the crisis and, of course, also in the current recovery.
I do think it is important to highlight another significant fact: the financial agencies, for example, that have a greater proportion of women in their management bodies have suffered much less from this type of situation. I think that this compels us to stop and think, which is what we are doing in this report.
To some extent, what we want to do is suggest that as well as being an extremely serious problem, this crisis is and must be an opportunity to correct some of the issues that led us along what was clearly an erroneous path. Bad policies and a lack of equality in many of those policies is one of those problems.
In this respect, I would like to point out and highlight very clearly some of the shortcomings of the political responses to the crisis. They are not taking advantage of this opportunity: for example, at no point has a gender perspective been used in what is known as the 'post-Lisbon perspective', which is the 2020 strategy. So far, at least, there has not been an explicit drive for clear macro-economic policies and guidelines on employment with a clear and obvious gender perspective to be established. It is one thing to have declarations, but what we are interested in here are tangible commitments.
The aim of this report is to at least open up the debate and put a few questions on the table that we feel are important. We are aware that there are some Member States, some governments - including the Presidency's government: the Spanish Government - that have led the debate on this issue and put some issues on the table. As well as highlighting and acknowledging this, I also wish to support the coming presidencies, which are going to or will want to raise similar issues.
I do, however, think it is important to point out something else. If we really want to correct some of these mistakes, it is very important that we understand that the causes include a series of key elements, and the first of them is the lack of political will to make clear equality policies.
What we are therefore asking for in this report is firstly political will; secondly, imagination, which I think is important to highlight; and thirdly, and this is the key aspect of the report, measures that are tangible, clear and, if you will, binding and compulsory. We have had enough of good intentions.
What we need are clear commitments, and I will say it once again: binding, mandatory commitments that have to be fulfilled. For example, establishing full employment, in terms of both men and women, but especially in terms of women, should be an objective in itself.
In short, a tangible objective is to aim for 75% female employment by 2020 or to reduce the salary gap to zero or to a maximum of 5%; something for which we have been asking for a long time. These are measures that are, at least, already being discussed and which some of us would like to be - and I repeat - mandatory.
We are aware that both Commissioner Reding and the Spanish Presidency have repeatedly raised these issues, and we want to invite not only the rest of the groups but also other countries to understand that this is not just a whim, it is an obligation and a need and - I repeat - it is an opportunity in relation to the crisis that we are experiencing. In any case, I would like to conclude by acknowledging the work, the support and all the contributions made by the different groups so that this text could be a consensus and a compromise, and could clearly highlight the problem as well as what is and should be the solution.
Mr President, Commissioner, the report which I am presenting here is the result of collaboration under the Committee on Women's Rights and Gender Equality, which also included a hearing with women's organisations and experts, and participation by the European Commission itself. My thanks to everyone involved.
According to our analysis of the 2006-2010 Roadmap for Equality, we believe that some progress has been made, and prominence has been given to some key aspects of equality between women and men. In actual fact, however, they have not been fully realised because the political force needed has not been there.
It is especially worth emphasising the inequalities that persist in real life, such as difficulties in accessing jobs with rights and decent wages, poverty, continuing discrimination and stereotypes which help to perpetuate inequalities, including access to training and professional advancement to leading positions, and in economic and political life. Existing contradictions in EU policy also contribute towards this, and have given rise to more than 85 million people in poverty, most of them women and children, as a result of unemployment, job insecurity, low wages, pensions below the minimum subsistence income, and poor access to quality public services.
The current economic and social crisis has particularly serious consequences for women, and this exacerbates inequalities and discrimination. This is the case with unequal pay between men and women, which is over 17% on average, and indirect discrimination, which tends to worsen when employment rises, affecting women and young girls.
The jobs created in recent years, particularly those for young people and women, have been largely insecure and poorly paid, without respecting basic rights, especially for maternity. This has also contributed to the low birth rate. The widespread discrimination to which specific groups of women are subjected is particularly serious. The groups worst affected are the elderly, women with dependents, immigrant women or those from a minority, and women with disabilities.
Besides the high levels of poverty and unemployment, violence and discrimination have also contributed to the persistence and even the increase in trafficking of women and children and to prostitution in various EU countries. This requires an urgent response. Unfortunately, the proposals contained in the Europe 2020 strategy presented by the Commission did not deal with the gender perspective in a satisfactory way. We therefore hope that this situation will be revisited and that, above all, in developing the Strategy for Equality, the Commissioner will seek to respond to these issues. However, this goes beyond a single area of the European Commission, and there needs to be much greater involvement. Of the numerous measures outlined in the report, therefore, I would like to emphasise four areas.
At institutional level, we propose that the new strategy on equality should be an agenda for action and a political commitment, based on the Beijing Platform for Action and the progress that it has made, and acknowledging that the human rights of women and girls are an unalienable, integral and indivisible part of universal human rights. We also advocate the Council's adoption of the Commission's new proposal on the Strategy for Equality, having consulted Parliament. This seeks to give equality policy greater political force and provide it with new impetus, as well as assigning Union funds to it, with a view to its effective achievement. We believe the annual tripartite meeting between the Council, the Commission and Parliament to be vital, as it looks into the progress of the strategy for gender equality in the European Union, along with an annual conference on gender equality involving women's organisations and trade unions in various Member States, and, of course, MEPs and national MPs, paying particular attention to a predetermined theme every year.
I would also like to draw your attention to the need to include the mainstreaming of the gender perspective during the preparation of all the proposals. Finally - I am about to conclude, Mr President - I would like to mention our insistence on the application and implementation of measures that have already been announced, be it the Institute for Equality, the Centre on Violence or the full application of existing directives, so that we can make the emancipation of women and their personal and professional fulfilment the central goal of our initiative and the strategy itself. Thank you very much. Please be sure to consider the recommendations that we have made here.
author. - Mr President, the fact that the Commission has chosen to reiterate and strengthen its commitment to making equality between women and men a reality is a welcome development. The form chosen is a document entitled a 'Women's Charter' presented on the occasion of International Women's Day.
This document follows the commitment made to the European Parliament by Commission President Barroso to produce a women's charter, during discussions prior to his election for a second term in office. The document is additionally in commemoration of the 15th anniversary of the Platform for Action at the Beijing UN World Conference on Women and the 30th anniversary of the UN Convention on the Elimination of All Forms of Discrimination against Women. In summary, the document fills many roles and all of them important.
How does the Commission envisage involving the other EU institutions, civil society and other stakeholders in this initiative?
A recent Eurobarometer survey on gender equality showed that 62% of Europeans believe that gender inequality still exists in many areas of society. How will the Women's Charter tackle this perception of inequality? How can the content of the Women's Charter be translated into measurable goals and clear targets?
As is customary, the Commission will continue to work on the basis of a five-year strategy for equality between women and men. The current road map covers the period 2006-2010. How will the Commission's forthcoming five-year strategy for gender equality be linked to the Women's Charter and how will the stakeholders be involved in this work?
Concerning the future, the report clearly shows that our current problems include the need for more data and the fact that gender equality achievements are not assessed properly due to the lack of clear targets. If you are determined to obtain results, we need to evaluate the causes of inequality and assess the result of our actions. The report is about the assessment of the gender equality road map between 2006 and 2010 but, of course, we have to be more ambitious.
Lastly, I would just like to mention the European protection order; we cannot wait any longer to give all women victims in Europe the best protection. Under the lead of the Spanish Presidency, I urge the Commission and the Council to come to a progressive and effective agreement as soon as possible.
Mr President, in a perfect world, we would not have needed to have this debate this evening. We would live in a society that was equal. Well, we do not live in a perfect world and that is why we are having this debate. However, it must not stop at a debate. Concrete measures are needed to boost women's rights and for our work to promote gender equality.
A Charter for Women's Rights, a charter that takes a comprehensive approach in all political areas, is something that is sorely needed. I think and believe that it is not enough to make statements and to utter fine words about equality. It is not enough to implement separate, isolated measures in different areas. No, the work on equality issues - the equality strategy, the report tabled by Mrs Figueiredo - needs to take a comprehensive approach, but we also need a comprehensive Charter for Women's Rights.
In order to draw up such a charter, I believe that we need to make use of the knowledge, skills and experience that are also found outside Parliament. In women's organisations, non-governmental organisations (NGOs) and civil society in general, there are skills, knowledge and experience that we should utilise when drawing up a comprehensive charter.
The Commission has the opportunity to start and coordinate a process between the EU institutions, national parliaments, NGOs and others to draw up such a charter. I am certain that, with the commitment shown by Mrs Reding to the work to promote equality, we have an opportunity to produce such a charter together with the Commission.
I should also like to say that we often - ahead of every election to the European Parliament in any case - discuss how we can get more women to take part in parliamentary elections and how we can get more women involved in political decision making in general. In this regard, I believe that it is not enough for us to go out and urge women to take part in the elections. No, women, and our citizens in general, are more intelligent than that. They, of course, look at what we have done to change the reality of their lives and what we have done in Parliament to improve their circumstances and so on.
That is why we should now use this parliamentary term to show women in the EU and in the world that there is somewhere where we really do make a difference to the reality of life for most women.
author. - (BG) Today, when we are evaluating the results that have been achieved from the road map for equality between women and men, while, at the same time, outlining future guidelines in this area, we must focus particular attention on the policies exerting a direct or indirect influence on gender equality.
We expect the European Commission to put forward a policy for women who have become victims of injustice, discrimination, hunger, poverty, human trafficking, as well as of any other forms of violence. We must take into account that even though gender equality is an absolute requirement for exercising fully our basic human rights and a fundamental principle of the European Union, inequalities persist in the political sphere and in women's lives.
This is why it is particularly important for us to work on consolidating gender equality policies which offer an instrument for economic development and social cohesion. We must take into account the need for a new, socially sustainable model, which must integrate the full range of skills that women have to offer into the economy, restore the balance in terms of women's and men's responsibilities in public and private life, and guarantee such a work/life balance.
While examining the report on the road map for equality between women and men, the present oral question is particularly indicative of the European Parliament's attitude to policies for promoting gender equality. I think that the Charter for Women's Rights, followed later this year by a strategy on its enforcement, make it necessary for the progress achieved in this area over recent decades to be consolidated and for a stable European policy to be devised on creating a more complete society.
We expect the Commission to suggest measures to be included in the strategy for gender equality which guarantee specific legislative initiatives for tackling violence against women and legislative and non-legislative instruments for eliminating discrimination on the labour market, wage differentials and pushing women into unskilled work. Effective measures are also required to increase the employment rate and social gains for women as part of the Europe 2020 strategy, as well as programmes for encouraging the involvement of women in the green economy, policies promoting greater representation for women in the managerial decision-making process, and lastly, suitable legislative amendments to get more women into management positions.
It is our common duty to raise awareness about women's rights in Europe. I also believe that our united efforts will produce an effective European policy intended to promote gender equality, supported by proper strategies, enforcement measures and specific programmes. I wish to draw particular attention to the fact that, against the backdrop of a global economic crisis, the role of women in agriculture is becoming crucial.
Our joint actions aimed at removing the disparities in employment and getting more women involved in managing commercial companies and in every social sphere, in general, will guarantee positive results. Achieving gender equality will have a beneficial impact on productivity and economic growth, offering our societies numerous social and economic benefits.
We simply lack the ambition, Commissioner. We are reluctant to prove the European Parliament's strength. We are accountable to our voters. They specify gender inequality as the number one unresolved problem in the European Union and we expect support from you so that we can work together on resolving this problem.
author. - Mr President, it is almost a year since our new European Parliament was elected. It is almost half a year since Commissioner Reding was appointed. So we have four years left together to really make a difference for women and men. How we as a Parliament, and Ms Reding as Commissioner, are judged at the end of those four years will depend on the action that we take and on the support that we can muster in society.
No one will be impressed by mere words. I do not want to have to say in four years' time, 'Look, this is a piece of paper from Ms Reding, and here is a huge stack of Parliament resolutions'. I want to be able to say, 'Yes, we have secured two weeks' paternity leave for all European fathers. Yes, we have adapted our equality laws to include all terrains, to include transgender people. Yes, we have a system in place that ensures gender parity for the next European Commission.' I want to say, 'Yes, the gender pay gap is closing, with more women with decent jobs and decent pay. And yes, the gender care gap is closing, with more men who take their share of unpaid care'.
I hope that all groups in this Parliament are united to deliver two strong reports tomorrow - the Figueiredo and the Romeva i Rueda reports - and I hope that Ms Reding will have the courage to turn these reports into action, even when there is not an easy majority in Council beforehand.
We cannot do this alone. We need to involve those to whom this is important. I am not too happy with how the Women's Charter up to now has been drafted, with no involvement of Parliament or of civil society, but I will accept that this is the way that the European Commission has made an opening statement to lay down its commitment to gender equality.
It is more important what happens next. In answer to our questions, I would very much like to hear from Ms Reding how she will draft an ambitious strategy for our coming four years.
Good evening, Mr President. I would like to express my thanks for the opportunity to participate in this debate with the honourable Members this evening. On behalf of the current Presidency of the Council, I wish to congratulate you on these reports that you have presented to us this evening. There is no doubt that they clearly set out the problems of European women, the problems that we are facing in these difficult times and the challenges that we must tackle as politicians over the next few years.
I have been working on these matters - these problems that you have highlighted here this afternoon - for the last six months on behalf of the Spanish Presidency of the Council, and for some years before that on behalf of the Commission.
Indeed, I have dedicated, as I say, part of my work, part of the work of the Spanish Presidency of the Council, to working on the gender perspective of the new growth and employment strategy, the EU 2020 strategy, which will foreseeably be adopted this Thursday, 17 July. This is undoubtedly a crucial instrument that is going to mark all of our policies over the next decade.
In addition to incorporating the gender perspective into this strategy, I have also sought to place the fight against gender violence at the top of the agenda. The fact is that this issue, which undoubtedly reflects the cruellest aspect of inequality, remains a serious social problem in all our Member States, as is also acknowledged in the reports that have just been presented.
Thus, we have adopted some conclusions that advance the goals and instruments of the Commission and the Member States in eradicating violence against women. The text that has been adopted commits the 27 Member States, as well as the Commission, to developing common initiatives and instruments to tackle jointly the blot that is violence against women.
One of these conclusions is the drawing up of a European strategy to prevent and combat gender violence. Indeed, the Commission has already started work on this strategy, the primary aim of which must be to acquire information that can be compared on a European scale, to establish common objectives and the resources to meet them, and to take the first steps towards setting up a European watchdog on gender violence.
Furthermore, as regards violence, you are aware that these conclusions also proposed setting up a free helpline for victims of gender violence, in addition to a series of measures that will serve to strengthen the social protection of women victims. We have also asked the Commission to study the legal basis for possible new legislative instruments to enable us to combat these offences more effectively in all our Member States.
On the other hand, on 7 June last, equality once again became a subject of European debate at the Employment, Social Policy, Health and Consumer Affairs Council, because of the adoption of the employment policy guidelines for Member States. As I have just said, they will be brought before the European Council on 17 June. These guidelines include equality between men and women as an essential factor, not only in restoring employment in the current climate of economic crisis, but also in putting into practice the new, intelligent, sustainable and integrating growth model for the next decade. That is because what must also be sustainable is a social model that has to look after a population that is expected to age considerably over the next 20 years, and the care of this population cannot be allowed to continue to fall exclusively into the voluntary hands of women.
If one thing has become clear from these preliminary considerations on the reports that you have presented, and from all the discussions we have had during the course of our Presidency, it is that, if we want to rebuild growth on a sound basis, Europe needs to be able to count on the potential, the capacity and the knowledge of all of its citizens, including all of its women. In spite of being the majority among those who gain higher-education degrees in the European Union (60%), women do not manage to develop their full potential owing to certain structures in our production systems, which are as unfair as they are inefficient.
In order to overcome all these inequalities in our labour markets, which represent a genuine obstacle to collective progress, the target of a 75% employment rate by 2020 will have to take both men and women into account. It is not merely a question of fairness. If we compare the employment rates for men and women in the European Union, it can be seen that 76% of the former have a job, while the percentage of working women stands at 63%. Consequently, a special effort will have to be made in this respect over the next few years in order to have a greater number of women join the labour market. As we have agreed, this increase of women on the labour market will also have to be brought about, as Mr Romeva i Rueda pointed out, by taking action on the pay gap, which last year reached an average of practically 18% in the European Union.
Other questions concerning gender equality, which will form part of this EU 2020 strategy, must also be highlighted, such as overcoming gender stereotypes in education, as well as in vocational and academic guidance. We know that such stereotypes are currently leading to a segregated labour market, as well as the need to seek a balance between work and private life.
As far as social inclusion and the fight against poverty is concerned, a topic of tremendous importance, Mrs Figueiredo, we have also paid special attention to the case of women, given that they run a greater risk of poverty than men as a result of receiving lower wages and pensions and as a result of assuming responsibility, on their own, for unpaid care work.
We are also greatly pleased with having reached an agreement with Parliament concerning the proposal for a directive on equal treatment for self-employed men and women. This agreement will make it possible to adopt this directive at a forthcoming Council meeting. It is a directive that will acknowledge new rights for self-employed women and their collaborating spouses or partners.
As I have said, we have held several meetings at which we have discussed options and proposals about the problems that we are debating here today. Finally, and no doubt Commissioner Reding will refer to this, we have also discussed the future 2011-2015 strategy for gender equality, a subject that will doubtlessly give rise to intense debate in this House over the coming months and for which the Commission will present a road map in the next few months.
I am convinced, and with this I will conclude, Mr President, that the debate on the crisis and economic recovery must not make us stray from strengthening our European social model. That would be a mistake. It would be a great mistake at this moment in time, and that is why I believe that it is important to keep alive these debates and policies on equality, which, over so many years, have enabled us not only to grow, but to grow and maintain an enviable and impeccable social cohesion model.
Vice-President of the Commission. - Mr President, I was very impressed by the work which has been done by your rapporteurs. I was also very impressed by the way the different political groups are going in the same direction, with small differences. These are not important as the road and the destination is the same and that is very important.
Thank you also for underlining - all of those who have spoken, the rapporteurs and also the authors of the oral question - that we do not need any other papers, we need action. I agree with you because, actually, we know what we want and we know why we want it. We know that the only way for our society to advance is to have gender equality, not only in women's affairs but horizontally.
That was exactly the reason why, for the first time in its history, the Commission started its five-year mandate with an opening statement, as it has been called, with a Charter which is a political commitment of each member of the Commission to advance equality between men and women within his or her portfolio and thus, a commitment by the Commission as a whole to have gender equality high on the agenda.
That is one thing. The second thing is: how do we get the action? How do we put the flesh on the bones of this Women's Charter which the Commission pledged itself to in March? Here we come to the implementation. Firstly, I have asked all my fellow Commissioners to provide an input into the strategy, so it will not only be the Commissioner speaking to you now who is responsible for gender equality, but it will also be the other 26 Commissioners who will put on the table their contributions in their specific departments and responsibilities. This is very important because it has never happened before, and I believe that it is in the spirit of what all the political groups have presented here.
How did we come up with these ideas? The five priorities in the Charter have not appeared out of the blue. They reflect the result of the broad stakeholder consultation we conducted in 2009 in preparation for the new strategy. I will come back to the strategy later on.
Let me first speak about the very important reports that have been presented by the European Parliament. First, Mr Romeva i Rueda's report. It is line with the Commission's position on how the crisis affects women and how responses to it should take into account the impact on women. I have already drawn attention to this issue in the latest annual report on equality between women and men, underlining that this crisis affects women more than the previous recessions did because women now participate more in paid employment and are often at the weak end of the job chain. At the beginning of the crisis, we saw that male unemployment was rising very strongly, mostly because of the problems in construction and in industry. Now we see that the unemployment of men and women is rising at the same level and the risk is that due to public budget costs and - hopefully not too much, but also - cuts in spending on gender equality, this will certainly have an impact on women's employment. So it is very important that we are aware of this and that we have to put measures forward. That is why I am firmly supporting efforts to incorporate gender equality considerations into recovery measures. I believe that the crisis is a unique opportunity to implement the policies which will make the labour market and our society more gender-equal in the future. It has been already said very clearly by the Presidency that the employment rate of 75%, which is our goal, cannot be obtained if we do not have women participating.
Turning to the gender perspectives of the Europe 2020 strategy, in the three main elements of this, nothing can be obtained without women. Women make up 60% of university graduates and we do not 'utilise' them in the labour market but, if we are going for the smart growth, the green economy where we need the minds and where we cannot leave those very well trained intellectual women aside, we will never reach our goals without women. That is why I believe that women need to be helped in order for the 2020 strategy to have a positive result. The targets cannot be reached if we do not significantly improve the inclusion of women in the labour market. That is why I think it is very good that the European Parliament has constantly underlined the strong gender dimension of the strategy - rightly so because we really need to ensure that women contribute to the strategy and also reap the benefits of the strategy.
Our gender equality strategy, which I will present in the autumn of this year, will contain many very concrete elements - not for the next few months but for the next years. We will have to have a real road map regarding how we want to implement the very concrete elements between 2010 and the end of our mandate - your mandate as European parliamentarians and my mandate as European Commissioner. The strategy will therefore aim to improve governance and policy dialogue and will be implemented in close cooperation with the main partners at European level. Something which was said in this Chamber, and which is absolutely right, is that we could write a gender equality strategy now, but they must be put into practice in the Member States. We see how all the instruments of the stakeholders which have been constructed over the years - since the Beijing Platform - are functioning well. In times of crisis, we have to see that they continue to function well and that nobody will try to eliminate them. I count on Parliament to help. If something like this occurred to a government, I am sure that we would at once speak up in this House.
So this cooperation on which the ideas of the future strategy have been built - as I said at the beginning, it was the stakeholders who came in on the public consultation on this - has to be brought to a fruitful dialogue and what you call for - a regular dialogue. I therefore underline the report on the new strategy drafted by Mrs Figueiredo. I think your idea, rapporteur, of an annual tripartite meeting between Parliament, Council and Commission to review what we have done in the course of the action is an excellent one. I think it will be very good to take it up because it will give everybody an incentive - the Commission, Council and also Parliament - to do more to help. Such a gender equality dialogue could be based on the annual report on gender equality drafted by the European Commission. I think that could be a very active and concrete way to proceed.
I also count on the Member States to support the Commission's action in the area of gender equality, first by endorsing the new strategy, of course, after having heard what Parliament has to say about the proposals I will put on the table at the end of September, and also by renewing the EU Pact for Gender Equality.
In summary, there are three areas in which I want EU action to be very effective and very tangible, although when I speak of three areas, that does not mean that they are the only three areas, but I think we could perhaps make out of those three areas our main goals.
First, we will have to take decisive action to tackle violence against women and ensure effective protection of victims. Our common judicial area must be an area where victims feel treated with dignity, respect and a high standard of protection and support, not only in one domain but in many domains. I have made it a priority to ensure that in the first half of 2011, the Commission presents a comprehensive package in that respect. I know that the Belgian Presidency wants to take stock of what has already been done, what is in the pipeline and what needs to be done in an important conference which will take place some time in November. There will be a progression from the preparatory work done under the Spanish Presidency, the stocktaking and the preparation for complementary actions in the autumn, and then a comprehensive package at the beginning of 2011.
I would like to reconfirm what I said during my hearing and what has been clearly said also in the Commission's Charter: the Commission will use all possible instruments, including criminal law if needed, to eradicate female genital mutilation. We believe that this is a brutal practice which can, under no circumstances and with no excuses, continue to be a reality in Europe.
I will also be preparing a legal instrument to enhance the participation of women in decision making. You are right: women are, except in university studies, severely under-represented in decision-making positions at all levels, both in public and in private companies. Europe will have to act to close that gap as much as possible.
I know that I have not spoken about all the other elements, such as the various kinds of leave we might add to maternity leave, the targets on child care facilities, the pay gap and the options we have in order to introduce more transparency on these problems. The labels, the charters, the award and so on are all going to be on the agenda; all of this will be on the table at the end of September.
Regarding those concrete actions, you should then really come in and say that this is nonsense, this is not strong enough and say what you think we need on them. We are working on this together with my collaborators. We have heard the input of all the stakeholders. We have seen the input of your reports, of your resolutions and we have got the input from the Ministers who have been meeting in a very important conference during the Spanish Presidency. Altogether, I think we will manage so that you will say, four years from now, 'Yes, we have done it'.
on behalf of the PPE Group. - Mr President, despite the achievements of the EU gender equality policies in the last half century, which we have talked about today, there is still a lot to accomplish, as many speakers have said. The ambitious goals of the 2006 and 2010 EU road map - and many of the MEPs were here at the time when we were talking to the Commission about the older road map - where we called for economic independence, reconciliation of private life and professional life, equal representation, eradication of violence, elimination of stereotypes and the promotion of gender equality in external policies, need to be further pursued. We can all see this.
In fulfilling the aims of the old road map and defining the objectives of the new road map, to which this debate and all the reports should have pointed, we see that the Commission needs to introduce specific measures in order to assure the strength of the existing road map, and also to learn from its weaknesses and to overcome these weaknesses.
My main concern is the visibility, the visible influence that we can have on national and regional level instruments achieving gender equality in the field. Although, as Mr Romeva i Rueda said, it is still difficult to assess the financial crisis, it is absolutely clear to all of us that this period has had particularly serious consequences for women.
It is therefore very much the case, and should be highlighted endlessly, that inadequate investment in economic and social opportunities for women completely limits economic growth and slows down the reduction of poverty and social disparities in our Europe. Beside this, what was missing from the old road map - actually it was talked about but not much was done - is combating multiple discrimination, since compound discrimination based on age, disability, ethnic or racial background, religion or national origin and social economic status creates multiple barriers to women's empowerment and social advancement. This is something we do not talk about very much. Just as rarely do we talk about the importance of collecting, processing and publishing disaggregated data. Finally, primarily tools ...
(The President cut off the speaker)
Mr President, Commissioner, Mrs Martínez Lozano, in a recent article published in Time, entitled The New Sheriffs of Wall Street, it states that in the US, women do not run Wall Street, nor are they to blame for this financial crisis, but that, in the face of the situation brought about through the lack of regulation of financial market, it is they who are now being called upon and appointed to positions of leadership in order to clean up the mess caused by their male managers.
This is interesting. The men caused the crisis and the women will have to resolve it. Putting irony aside, the global economy is facing the worst recession since the Great Depression. It has had social repercussions throughout the European Union and the worst effects of it have fallen on women, as they are subject to greater job insecurity, more prone to dismissal and less likely to be covered by social security systems. In this context, there are well-founded fears that many Member States might reduce funding for the social sector, once again affecting predominantly women. It is not fair that the most vulnerable are those who have to pay for the mistakes of the speculators.
I would like to conclude by congratulating the Spanish Presidency for giving priority to combating gender-based violence.
on behalf of the ALDE Group. - Mr President, first of all, on behalf of my group, I would like to thank both rapporteurs and tell them that my group will wholeheartedly endorse both reports because they deal with a very important issue, gender equality, the importance of which I think is also demonstrated by the rich choice of subjects covered by both reports.
But, colleagues, I have to say that I am a little bit frustrated because, if we claim that we want action, that we want to achieve something in the next four years, that this is an issue of the highest priority, that half the population is being discriminated against and half the potential remains unused, then how come we are having this debate in the last evening slot? Where are the group leaders? Why do we accept that this is not the highest priority? I suggest, colleagues, that we insist that, next time, this issue should be included in the agenda as a key debate and unless they grant us that, we could chain ourselves to the door. I do not think we should accept this any more.
on behalf of the ECR Group. - Mr President, tonight's debate looks at ways to improve a woman's lot; sometimes by positive discrimination such as quotas, sometimes by direct legislation on gender equality. I support references strengthening cooperation between Member States in addressing wage discrimination for equal jobs and action protecting women and men against all forms of violence, including human trafficking and female genital mutilation, but we also need to see strong steps towards empowerment of women through increasing confidence in their abilities, through education and through moves to create an environment which encourages choice.
Someone who once lived under the cloud of discrimination said: I have a dream. Well, I too have a dream. I look to the day that we will work, not only for greater equality in the workplace, but to empower women to make a free choice and to feel strong enough to achieve their goals. That would be the true road map for women. However, we must take small steps. We all agree on the principle of equality and I would say it is our basic right, but why include issues which muddy the water? The dossiers are complex and the inclusion of issues which are Member State competences, such as public expenditure in the area of health, does not help matters.
There are red lines in the road. I am sorry to say that, if we are to achieve equality, we must ensure the road is clear of distractions for it is only on a clear road that we can march forward united.
Mr President, I should like to point out that a great deal of words have been heard, but that we have heard little about the 'wherefore'. In this sense, I consider that the two reports are, at best, wish lists, especially the report which refers to the impact of the crisis. I say that because, unfortunately, they do not address the problems which this unacceptable situation has caused for women.
In my opinion, if today, in Greece, the retirement age is increased from between 5 to 17 years for women, that is due both to the capitalist system and to the 2020 strategy, which is not being contested. I fail to see how the Commissioner can speak of different equality measures for women when she does not contest this strategy.
Whatever measure you take, Commissioner, you cannot overturn the 2020 strategy, because you have hardly even contested it. For that reason, we consider that the solution to the problem can only be found through the fight by women, through the fight by all the workers against the consequences of the crisis, through the fight to overturn capitalism.
(DE) Mr President, ladies and gentlemen, I will focus on two issues that are of great interest to me: the economic and financial crisis and the ensuing recession. They should not, under any circumstances, be used as arguments for dismantling the progress we have achieved so far with regard to gender equality. In the medium term, this might further harm economic growth.
The pay gap between men and women remains and, I am afraid, this is still the case throughout the whole of Europe. Taking the European average, the income gap sets men and women 17.8% apart. In this regard however, there are, unfortunately, also some negative anomalies, like Austria, my home country. The current Report on Women by the Austrian Federal Government shows that women earn a mere 58.4% of the gross wage of men. Only in two countries is this income gap even wider. It has to be our general aim to break this glass ceiling and it should finally become a thing of the past.
(IT) Mr President, ladies and gentlemen, I believe it is important and only right that we speak about the report by Mrs Figueiredo. It is a report that was discussed at length within the Committee on Women's Rights and Gender Equality, of which I am Vice-Chair, both when the compromise amendments were tabled and when the many suggestions were provided by the Group of the European People's Party (Christian Democrats).
Ladies and gentlemen, the report presents some areas of major concern, which have not been addressed and resolved in the right and proper way. Ethical and cultural issues that are of fundamental importance for the majority of the society that we represent are not being taken into account. Above all, the report still does not focus on the assessment of the results of the 2006-2010 road map, even though we are now nearing the end of the four-year plan and it is important for the European Parliament to be able to express its view on the matter. Therefore, I cannot hide my misgivings about this report.
(ES) Mr President, I would like to thank Mr Romeva i Rueda and Mrs Figueiredo for the work they have done on the reports on gender aspects of the economic downturn and on the road map for equality.
This Parliament is very clear that gender equality policies must be mainstreamed, given we are talking about an important asset that represents 52% of the European population.
Our strategy must include aspects such as conciliation, equal representation, the elimination of stereotypes and the eradication of all forms of gender violence.
I would like to take the opportunity in this speech to ask Commissioner Reding to deliver, by heeding the repeated demand of this House, of a large number of Member States and of the European Women's Lobby, which today launched a campaign to support the victim protection order. This is no time for getting caught up in procedural questions that will put this initiative on hold. It is a time for dialogue and understanding.
We have over a hundred thousand reasons for acting now, without delay; all we need is the political will.
(ET) In the last five years, we have indeed achieved the success referred to in the area of women's and men's economic independence, with the employment rate among women reaching almost 60%. At the same time, however, there have been no improvements with regard to closing the gap between women's and men's pay. According to data from 2007, women got on average 17% less pay than men. In my country, Estonia, this gap was over 30%. 2007 was a year of economic growth. What kind of figures will we be able to see shortly, when the next analysis is due?
In every country, league tables of successful companies are produced; the country's richest people are made visible, and they are applauded. As a rule, though, 99% of them are men. When thinking now about the gap between women's and men's pay, it becomes clear that in these people's profits and dividends, women...
(The President cut off the speaker)
(HU) I am very pleased about today's debate on women's rights and I also welcome these excellent reports. However, I am not particularly thrilled about the fact that the majority of women, at least in Hungary, my home country, are not aware of their rights and cannot enforce them. This is the situation which calls for urgent measures. One of the reasons behind their inability to enforce their rights is the fact that they cannot afford a solicitor. What solutions do I have in mind? We need specially trained solicitors, a free legal aid service and a website with answers to the everyday legal problems women encounter. What legal problems are these? For instance, a woman who has not received child maintenance payments for months needs information on what to do, whom to contact for help. A woman who is physically abused by her husband, who calls the police only to be told that this is a family affair and they cannot intervene, needs to find out if the officers are right or if she can find help, and from whom. A woman who has three children and is rejected for the twentieth time at a job interview for made-up reasons should be able to find out if she has a chance for legal redress. A woman who is fired as soon as her employer discovers that she is pregnant needs to find out if she can turn to someone. In these and similar cases, there should...
(The President cut off the speaker)
(FR) Mr President, Commissioner, the Charter for Women's Rights, which is the subject of the debate, refers to the acts of the United Nations. The victims of this procedure are the national governments, which alone are responsible for implementing their decisions taken on the basis of national needs. To refer to the United Nations is an effective means of diluting the authority of the national institutions.
We do not need a charter while existing legal instruments have not been implemented. However, as a result of collective ignorance, we women prefer to be presented with a new declaration than to fight to implement legally binding instruments.
This charter is contributing to a paradoxical development in the European Union. We are already in the habit of regulating morality. Now, social engineering is generating an unusual paradox in the Union. We are privatising state economies on the pretext of free competition, but we are nationalising relations between men and women. The Union is copying the bad experiences we lived through in Central and Eastern Europe. It is a pity that social engineering does not take account of historical experiences in order to avoid a new defeat, the first victims of which will be women.
(FR) Mr President, Commissioner, ladies and gentlemen, I welcome the report by Mr Romeva i Rueda, which highlights an aspect of the crisis which is too often forgotten, that of the repercussions on women.
Right at the start of this crisis, we in the European Parliament were among the first to sound the alarm of the damaging consequences that the crisis might have on women unless adequate measures were taken. We also pointed out that this crisis represented a chance to make the European Union a society that takes greater account of equality between men and women if adequate policies and measures were adopted.
We must believe that our advice was ignored, given that the various austerity plans do not provide a differentiated response to the crisis. The first to be hit by the crisis were manufacturers and the building industry, which are primarily sectors of male activity. Since then, most sectors have been affected and the first victims are at the bottom of the socio-economic pyramid, where women are in the majority.
We therefore urgently need to take account of this problem and to conjugate the various austerity plans adopted by the European Union and its Member States in the feminine too. I do not want to see us go back thirty years. The very independence of women is at stake.
(IT) Mr President, ladies and gentlemen, in the last few days, the European Union, partly in a bid to combat the economic crisis, has forced my country, Italy, to comply with the obligation for women employed in the public sector to retire at the age of 65, thereby making their retirement age equal to that of men.
I believe that we should welcome these provisions, which are all about equal responsibilities, but I also believe that women feel that they have other priorities: combating unemployment and job insecurity, and eliminating the unacceptable pay gap.
Then there is the major problem of insufficient services. To take just one example, it is very difficult to talk about equality when there are so few child care facilities. It is even difficult to find or keep a job. I am sure that the European Commission will demonstrate ...
(The President cut off the speaker)
(CS) Commissioner, ladies and gentlemen, there is undoubtedly a gender aspect to the economic slowdown and the financial crisis. There is a risk that the inequalities we are wrestling with will grow deeper. Pay differences, pressure on labour law, maternity-related social protection and conditions on the labour market are just a few examples.
The crisis-related budget cuts in various States are an unavoidable reality. They affect mainly public services and the availability of these services. Cost-cutting measures do not greatly affect most of the powerful departments of state. Savings therefore focus on those areas where the least resistance is expected from the parties affected by the cuts, relying on the fact that people will cope, because there is simply no alternative. Caring for children and elderly parents remains a duty under all circumstances. It is overwhelmingly women who have to take on this role.
Reductions in funding for social services, which mainly employ women, also come top of the list of cost-cutting measures. It is the responsibility of individual governments also to look at the matter from this perspective when planning cost-cutting budget measures and their impacts, and to select a carefully balanced approach when placing burdens on the population at large.
(PT) Mr President, Commissioner, ladies and gentlemen, I would like to start by saying that in our opinion, the report on the assessment of the results of the 2006-2010 Roadmap for Equality between men and women, which is aimed at influencing the strategy on this issue in future, could have been more assertive and less polemic. Indeed, the way in which several ethically sensitive issues were approached, particularly the issue of female sexual and reproductive health, should have been different if the goal were really to achieve the greatest possible consensus.
That said, I would like to stress that in times of 'normal' economic growth, there is a great deal of concern over women's rights, especially over the disparity between the respective situations of men and women at work, in society and in family life, but those problems are profoundly exacerbated by an economic and social crisis like the one we are experiencing at present. That is why there needs to be stronger strategic commitment from the Member States at the level of local and regional authorities and Community institutions in matters regarding the protection ...
(The President cut off the speaker)
(RO) The gender aspects of the economic crisis, the road map for gender equality and the Charter for Women's Rights are three topics with a common denominator: the status of women in society. If we really want to improve the status of women in society, we need specific policies and measures like those also presented by the Charter of Women's Rights as proposed under the S&D manifesto.
If we really need women to be better represented in the decision-making structures in both the public and private sectors, introducing gender equality in Europe's institutions is an absolute must. I believe that the European Parliament and the European Commission must set an example in this respect in 2014, through making a commitment and showing strong political will.
Mr President, I think it is disappointing that in the year 2010, we are still talking about women's rights, notwithstanding the great progress made by the European Union, especially in trying to get equal pay for equal work.
I also want to highlight the lack of women's rights particularly in the third world. I worked as a volunteer in Malawi for a few months and I was appalled at the treatment of women there. Firstly, they did most of the hard work in the fields while the men loafed around the place, and secondly, the sexual entitlements of some of those men, especially a guy known as 'The Hyena', were absolutely abhorrent.
I think it is time that the European Union made development aid to these countries conditional on eliminating some of these appalling practices. The NGOs could highlight it too a bit more than they are doing. I look forward to a women's rights charter here in Europe which can hopefully become a model to be implemented right throughout the world.
(IT) Mr President, ladies and gentlemen, the rapporteurs - whom I thank - have raised a key issue, which Commissioner Reding has also addressed in part. We must ensure that policies for women and for equal opportunities are incorporated and integrated more effectively into general policies at European and national level alike. I am thinking of the crisis, poverty, development, cooperation, employment and welfare.
I believe, however, that there are three issues that should be emphasised by the Commission, by us in our work and by the Member States. Firstly, I would like Commissioner Reding to emphasise the role of women in the European Union's external action. A new policy of which women must be made more aware is contained in Mrs Figueiredo's report. The second issue is that of the Commission's support for the draft directive on the European Protection Order, which is a tool of fundamental importance for guaranteeing the ...
(The President cut off the speaker)
(DE) Mr President, in recent years and decades, the European Union has been at the vanguard of equal treatment of women and men. We need to expand Europe's vanguard role. In the Women's Charter presented by the Commission, I see an indispensable contribution towards equality between women and men in the European Union. However, the efforts made towards strengthening a woman's role in the economy, equal pay and increasing the appointment of women to decision-making posts must not just remain empty words. We must back them up with action. Above all, we need to make greater efforts to convince male decision makers of our concerns. Women's issues are society's issues and concern everyone. However, we must put a stop to the discrimination of women, both within and outside our society, and we must take decisive action on this front.
(DE) Mr President, Commissioner, the reason why I have asked to speak is that I expect you, Commissioner, to be able to set out for us a proper track record at the end of this parliamentary term.
Your announcement today that you plan to introduce EU requirements for mandatory women quotas in corporate boardrooms is already quite promising. Your announcement makes sense, it is fair and well overdue and promises, above all, economic success. On this account, I sincerely hope that you will follow up your words with action.
I personally have, time and again, tried to table amendments when it comes to financial market regulation, the issue of business ethics and employment policy guidelines. I am already looking ...
(The President cut off the speaker)
(FR) Mr President, Commissioner, ladies and gentlemen, the financial crisis, which has become an economic and, finally, a social crisis, has had disastrous consequences on the positive developments that had been made to date in the field of equality between men and women.
Whether we are talking about unemployment rates or wage gaps, it is clear that women are suffering more from the consequences of the crisis, because they are often in a far more vulnerable position than men. That is why it is important for us to set clear short-, medium- and long-term objectives, for us to put specific measures in place which attack urgent problems and for us to provide real resources for our actions and ambitions.
Certainly, the Member States have a great deal to do at their level in terms of collective awareness raising and exchanges of best practices. However, it is just as certain that it is our responsibility, here in the European Parliament, not to allow texts to be adopted which are totally bereft of substance and which contain no innovations whatsoever. On the contrary, we must ensure that they include appropriate and specific solutions. Simplicity, efficacy, innovation, that is ...
(The President cut off the speaker)
(SK) The submitted report is highly detailed and of a very high quality, which must be applauded.
I would like to focus on certain specific points which are typical of post-communist countries in particular, because state support was provided in these countries particularly to sectors of a masculine nature, or sectors which are male domains, especially the car industry, which is export-oriented and is mainly a male domain. In contrast to this, for example, sectors where most of the workers were women were not supported in that way by governments.
It should also be emphasised that the post-communist countries are of a persistently semi-industrial nature, and it is therefore very difficult to find an opportunity to support precisely those sectors where most of the employees are women. We are also anticipating very heavy cuts for the social area in particular in post-communist countries, and it will be women that are most affected by this. It is therefore also necessary to focus on this element, and to look for a solution in this area.
(DE) Mr President, we all see eye to eye on this issue and I believe that that is beyond doubt in every respect. However, I would like to make a proposal as to how we might perhaps speed things up a little and make progress.
We should make sure that we always include and take into account the equality issue in all reports that we discuss here in Parliament. I am sure there are many dossiers, perhaps not all but certainly quite a few, with the scope to include equality concerns. This may enable us to achieve more rapid progress from the inside. This would also be model behaviour emanating from the European Parliament.
(DE) Mr President, Commissioner, I could comment on many of the issues we have debated but, with regard to the crisis, I would like to say that we should focus on making sure that the burden of this crisis is not carried on the backs of women.
When we talk about consolidation in all national parliaments, including in this House, then this consolidation should not be at the expense of the socially vulnerable, nor at the expense of women in general. If we now start cutting corners to the detriment of social services, education and training and, above all, child care, then that will have implications for the future and for the livelihoods of women. In other words, the concern I am trying to put across to you is that, in the Europe 2020 strategy, we should emphatically re-introduce the issue of gender mainstreaming and make sure that gender budgeting becomes a matter of course in the future, because only then will we be able to ensure that we can implement in Europe everything that we are wishing and calling for today, in the future as well.
Mr President, a lot of interesting things have been said here this evening. I would like to congratulate you on your contributions and on these ideas, which, without a doubt, also have a lot to do with proposals to emerge from the crisis.
Commissioner Reding said that we already have a lot of documents and that the time has now come to take action, something with which I fully agree. I think this is what civil society has been asking governments to do since 1995: that we begin to take action. Taking action means continuing to work towards real equality, and doing so, as Mr Romeva i Rueda said, with imagination and political will. True equality means improving the life of women, making their daily lives better, making men and women live better lives from day to day.
Seeing the crisis as an opportunity is something that has been repeated a lot this evening. I agree with this statement. I agree that the crisis also affords us opportunities. For some, it is already proving to be an opportunity, but we must not overlook the fact that there are also risks and backward steps.
As far as the equality issue is concerned, there have always been forward and backward steps, something that we women know only too well. There have never been forward steps that were not accompanied by backward ones. For that very reason, in order to prevent such backward steps, I believe that it is important that we do not abandon European consensus, that we do not lose sight of the road map that has enabled us to make so much progress together over recent years. Nor should we, the Member States, stray from the road map. As the Commissioner so rightly said, it is very important that we always remain true to the Commission's recommendations.
I am finishing; I will not go on much longer. I believe that we cannot leave the marks of our identity or the coherence of our policies behind; those same policies have enabled us to show our better side to the whole world. I agree with Mrs Figueiredo that in the future, in order to work along this line, we have to strengthen coordination with the Council, coordination with the Commission, and coordination with the European Parliament, and, of course, we always have to keep an eye on civil society's demands.
I would like to congratulate the House on the debate and the reports that have been presented to it this evening. The Spanish Presidency of the Council has 15 days left before it hands over to the Belgian Presidency. We have endeavoured not to let the issue of equality be overlooked at such a politically complicated and complex time as the time we are dealing with at present. It goes without saying that we in the Spanish Government shall continue to work on placing equality at the top of the European Union agenda.
Mr President, you have been so kind and generous throughout the evening, allowing the members who wanted to do so to speak and I would not want you to have to demonstrate severity by cutting me off at the end of my speech.
That is why I shall not repeat what has already been said. I should just like to say to all the speakers that I have taken due note of their proposals and suggestions. I have taken note above all of two recurring concerns: the first is the effects of the crisis on women and the second our need for concrete action.
I shall share these concerns with the college of Commissioners and shall present you with an action programme at the end of September. Our strategy will be an action programme that the three institutions, together with the social partners, with the stakeholders, by which I mean women's associations and the bodies working for equal opportunities in the Member States, will put into practice during the four years of their respective mandates.
Thank you for your collaboration, thank you to all the women for their enthusiasm, and thank you especially to the few men holding their own in the midst of all these women.
Mr President, I would like to begin by referring to that feeling of frustration mentioned by my fellow Member Mrs in 't Veld, which is evidently felt by all of us. However, it is also obvious, as we have seen, that this is, at least for us, an essential, important and crucial issue. That is how we experience it, and will continue to pursue it until some chairs of political groups, be they male or female, understand that this must be regarded as a priority issue, and not simply an end-of-the-evening debate.
The second question I feel it important to underline has been expressed in several different ways by fellow Members, namely that equality is not a mere whim or a superfluous expense, but rather an investment. In addition to being a necessary investment, it is also a right.
This is something that we need to bear in mind when debating questions of this nature. We have to understand that, when faced with a crisis situation like the one we are currently going through, investing and devoting effort, time, political will and money to equality is something that demands not only all our ingenuity, but also, clearly, all our political will and our closest attention.
The third question I wish to address very briefly as well is my belief that it is important to underline the fact that, in order for us to achieve the 75% employment target by 2020, not only for men, but for women as well, it is important to understand that this means adopting active measures to promote and encourage women to play a larger role in the public sphere, and also measures to encourage and oblige men to play a larger role in the private sphere. Achieving one without the other is impossible. It is important that we understand in our policies that they are two sides of the same coin. If not, we are clearly going to oblige women, once again, to do those two extra days' work.
The fourth and last question I also feel to be of importance is to take care not to use the crisis to make cutbacks where it is least necessary to do so. We know that it is precisely in the Spanish Ministry of Equality where we currently have the lowest budgets. The threat of cutbacks there would imply that this is not a priority area. That would be a serious mistake and I believe it important that the rest of the European Union Member States not only understand the importance of such a ministry, but even copy it as a model for their own countries.
Mr President, I would also like to stress that, although this debate is being held at night, it has seen a significant level of participation from MEPs, which is unusual for a debate at this hour. Such participation, in spite of the unfavourable conditions in which the debate is taking place, makes this a victory in the fight for women's rights and equality.
Secondly, I would also like to say that the speeches that have been heard today generally point out concrete actions and ideas which we must now put into practice. All of those here can rise to this challenge and put them into practice. Lastly, I believe that this strengthening of political will to put the proposals, words and promises into practice is something that I would like to be preserved as a very positive aspect of tonight's debate. This increased political will, whether in all the policies of the EU and the Member States, or in specific actions to give greater visibility to women so that equality is achieved along with social progress, makes this a key contribution, and we hope that four years from now - as the Commissioner has said - we can achieve a positive balance out of the work that we have carried out, with Parliament, the Commission and the Council.
I would therefore like to conclude by saying that with this increased political will and attention to women's dreams and aspirations, we can make an important contribution to their emancipation and to making their dreams come true. This must take the form of personal and professional fulfilment, through consideration of each of their lives, with work, jobs with rights, participation in social life, and, where applicable, in economic and political life, and with greater fulfilment within their families.
The debate is closed. The vote will take place tomorrow at 12.00.
Written statements (Rule 149)
EU ministers for social affairs have acknowledged that 120 million European citizens live below the poverty line. Compared to the statistics dating from before the economic crisis was unleashed, we are facing in the EU a 50% rise in the number of poor in just two years. The recession has exacerbated a steady trend during the last decade: the number of women affected by poverty is much higher than that for men. Unemployment, working in unsafe conditions, pension levels lower than the minimum subsistence income and difficulties in accessing decent public services are some of the main causes of the state of poverty whose nature justifies us talking about the feminisation of poverty in Europe. Unfortunately, numerous right-wing governments have abandoned their policies combating the gender gap, under the pretext of the recession. The budgets for care services and leave provision have been particularly hard hit, which has serious, adverse repercussions, including on children. As we reach the halfway point in the European Year for Combating Poverty and Social Exclusion, the assessment is negative. In fact, the future looks gloomy when there is little time devoted, both at government level in many Member States and at European institution level, to the concern for, and the desire to improve, the lives of those hardest hit among our fellow human beings.
Eliminating any form of discrimination in every sphere of social and economic life is a vital prerequisite for protecting human rights and the welfare of every citizen. The promotion of the principle of equal opportunities for men and women, along with ensuring greater involvement by women in economic and social life, as participants enjoying full rights, must be constant issues of concern. I believe that this approach must be reflected in the common agricultural policy in order to ensure that the sexes are represented fairly and equally. On the other hand, this approach may ensure the effectiveness of implementing various policies at European level. I believe that gender equality in the economy is extremely important for rural development and that the measures being implemented as part of Pillar 2 on this issue must also be retained in the future CAP. Bearing in mind that the principle of gender equality is promoted by European legislation and is a fundamental requirement of the Europe 2020 strategy, we consider it appropriate to include this issue in the future CAP, which also means through using new instruments which will promote this principle.
The principle of gender equality is not being pursued effectively. According to Spanish Member Mrs Valenciano, cows are better protected in the EU than women. We suffer discrimination in every area of life. We earn 18% less than men, we are more often unemployed and we are underrepresented in politics, public life and business. Most lamentable of all is the fact that women cannot benefit fully even from fundamental rights. In relation to women, the right to life and personal integrity, as well as reproductive rights, are violated significantly more often. For example, in Poland, the restriction of human rights is tolerated in relation to women. In 1997, the President of the Constitutional Tribunal, in justifying rejection of liberalisation of the right to abortion, considered it obvious that a pregnant woman must be deprived of some of her civil rights. Not only did this not end his career, but it strengthened his position as a 'moral authority'.
The gender question must find significant reflection in the Union budget. The economic crisis must not be the cause of restrictions on measures for equality between men and women. Only a consistent, long-term political strategy can bring results. Just promoting equal treatment of the sexes and passing anti-discrimination laws is not enough. Legislation does not automatically generate equality. What is needed is work from the bottom up, building the social awareness and solidarity of women. Improving the situation of women requires a fight against stereotypes and discriminatory practices and the elimination of male chauvinists from public life.
Mr President, ladies and gentlemen, the situation of women in the labour market before the crisis was not satisfactory. However, it was improving, despite difficult and perpetually unsolved problems such as differences in pay for the same work and under representation in managerial positions in business. These positive trends should not be left out of the discussion. A report from the Commission shows that since 1995, the contribution of women to economic growth in the EU has increased by a quarter, and that the female employment rate increased by 7.1% over the last decade and reached 59.1%. As a result of the crisis, unemployment is rising faster among women than among men. Women are employed, principally, in the public sector, so they are directly at risk from redundancies made due to cost-cutting policies. The anti-crisis mechanisms which are being applied are aimed at a quick return to employment mainly of people who lost their jobs as a direct result of the crisis, which ignores, for the time being, people who are permanently out of work. Forced by personal circumstances, women currently are more often taking work in part-time jobs which offer little job security. Aware of all these dangers, let us try to apply horizontal solutions in order to maintain the level of employment from before the crisis and not allow a downward trend.